356 U.S. 43 (1958)
COLUMBIA BROADCASTING SYSTEM, INC., ET AL.
v.
LOEW'S INC. ET AL.
No. 90.
Supreme Court of United States.
Argued January 29, 1958.
Decided March 17, 1958.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
W. B. Carman argued the cause for petitioners. With him on the brief were Homer I. Mitchell, Warren M. Christopher, Loyd Wright and Dudley K. Wright.
Herman F. Selvin argued the cause for respondents. With him on the brief was Joseph P. Loeb.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE DOUGLAS took no part in the consideration or decision of this case.